Case 1:20-mj-04049-LMR Document 2 Entered on FLSD Docket 11/20/2020 Page 1 of 1


                       U M TED STA TES D ISTRICT CO U R T
                       SO U RTIERN D ISTRICT O F FLOR ID A
                                M IAV D IV ISIO N

                     CaseNo.20-4049-M J-M 117 (SEALED)



 UM TED STA TES O F A W RICA ,
          Plaintiff,


 V.



 M atthew Erausquin,
             Defendantts).
                         /



       TH IS C A U SE cam e before the Court and pursuant to proceedings it is

 thereupon,PUR SU AN T TO THE AR REST O F TIIE A B O V E N A W D

 D EFEN D AN T,TI'IIS CA SE IS HER EB Y UN SEA LED .

 DON E A e    O R D ER ED atM iam i,Florida.



 D ated:11/19/2020




                                Lisette M .R eid
                                U M T ED STA T E S M A G ISTR A TE JUD G E
